Citation Nr: 0842878	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1972 to August 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the veteran's service 
connection claim for sleep apnea.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board, accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  
 
The veteran claims that his currently diagnosed sleep apnea 
originated between 1973 and 1975 while serving on board the 
U.S.S. Parsons.  See the August 2008 hearing transcript, page 
5.  

A private treatment report written by Dr. M.W.W., M.D. 
indicated that in September 1992, the veteran underwent a 
sleep study interpretation, and was diagnosed with "severe 
obstructive sleep apnea which is most likely due to his 
posterior pharyngeal anatomy."  See the September 22, 1992 
medical treatment report of Dr. M.W.W., M.D.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
Here, the medical question concerns the etiology of the 
veteran's current diagnosis of sleep apnea.  This question 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veteran's Benefits 
Administration (VBA) for the following action:


1.  VBA should contact the veteran and ask 
that he provided the names and addresses 
of all health care providers who have 
treated him for sleep apnea.  After 
securing appropriate consent from the 
veteran, VBA should attempt to obtain any 
such records which are not already in the 
claims folder.  Any such medical records 
so obtained should be associated with the 
veteran's VA claims folder. 

2.  VBA should schedule the veteran for a 
VA examination to determine the nature and 
etiology of the veteran's currently 
diagnosed sleep apnea.  The examiner 
should review the veteran's claims folder, 
and in light of the veteran's medical 
history and clinical findings should 
render an opinion, with supporting 
rationale, as to whether the veteran's 
sleep apnea is due to a congenital disease 
or defect or some other cause.  If the 
examiner concludes that the veteran's 
sleep apnea is caused by a congenital 
disease or defect, the examiner must 
specifically indicate whether a congenital 
disease or a congenital defect is 
involved.  The examiner should also 
indicate whether it is as likely as not 
that the veteran's sleep apnea was 
incurred or aggravated during his service.   
A report should be prepared and associated 
with the veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for sleep apnea.  If 
the claim remains denied, the veteran 
should be provided with a supplemental 
statement of the case, with a copy to his 
representative.  An appropriate amount of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




